DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Claims
This communication is in response to communications received on 6/24/22.  Claim(s) 1, 10, 19, and 21-22 has/have been amended and applicant states support can be found at instant specification [0023, 0029, 0052, 0068, 0070, 0082, 0089, 0108].  Therefore, Claims 1-5, 7-14, and 16-22 is/are pending and have been addressed below.

Response to Arguments

Applicant’s arguments, see applicant’s remarks, filed 6/24/22, with respect to rejections under 35 USC 112 for claim(s) 21-22 have been fully considered and are persuasive.  The Examiner respectfully withdraws rejections under 35 USC 112 for claim(s) 21-22.

Applicant’s arguments, see applicant’s remarks, filed 6/24/22, with respect to rejections under 35 USC 103 for claim(s) 1-5, 7-14, and 16-20 have been fully considered but they are not persuasive as far as they apply to the amended 103 rejection(s) below.

Applicant respectfully traversed the rejection on pg. 13-14.
The Examiner respectfully disagrees because regarding the forming limitation, while applicant is correct that Kleehmmer uses tags (associations) to filter incidents based on the incident and affected units, that is all the claims require as the pair the applicant refers (as noted by instant specification [0009, 0023, 0089-0090] ) is merely an association between the affected front line unit and the new incident used to provide information to a specialist.  Furthermore, while [0059-0060] uses terms ATM, Georgia, etc as examples of specific names of tags “a tag may be a non-hierarchical keyword, value, or term associated with an incident” thus a tag can be specific enough to be regarding both an affected unit and new incident.
Regarding the comparing limitation, the claim merely requires comparing a tag to a collection of incidents to identify incidents and this is specifically from instant specification [0092] “extract all information associated with a common theme by pulling all information tagged with a particular incident keyword”.  Using instant specification [0092], it is clear the claim merely requires comparing a pair to a database to return all data associated with a keyword for an incident.  Again as noted above the tag can be specific enough to be regarding both an affected unit and new incident.
Thus, the argument(s) are unpersuasive.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim(s) 21-22 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim(s) 21-22 is/are rejected.  Claim(s) 21-22 state(s) the limitation “monitoring the status of the new event on a periodic basis to a change in the status of the new event.”  Thus claim(s) 21-22 is/are indefinite because there is no verb linking the monitoring of data and change in the status of the new event. Appropriate correction/clarification is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).

Claim(s) 1, 2-3, 7, 9, 10, 11-12, 16, 18, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatent-able over Kleehammer et al. (US 2014/0278641 A1) in view of Schlatter et al. (US 10,284,587 B1), Grace et al. (US 2010/0274596 A1), Grabarnik et al. (US 2011/0295898 A1), and Applebaum (US 2008/0301175 A1).

Regarding claim 1, 10, and 19 (currently amended), Kleehammer teaches a computer implemented method for triggering enterprise-wide actions in response to detecting events from distributed front line units, said computer implemented method comprising:
providing a computing system comprising a computer processing device and a non- transitory computer readable medium, where the computer readable medium comprises configured computer program instruction code, such that when said instruction code is operated by said computer processing device, said computer processing device performs the following operations [see at least [0015] for incident handling system 110 (a computer) ]:
a dedicated communication link to devices of each of a plurality of distributed front line units within an enterprise and each of the plurality of front line units;
receiving the event data associated with the plurality of distributed front line units [for the following limitations see the following,
the receiving limitation is interpreted based on broadest reasonable interpretation of instant specification [0030, 0075],
then see at least [0018] external device 102a connects front line unit to system;
[0018] for receive event data from devices, where devices can be many types of devices; [0001] devices of an institution (enterprise) ];
original identifying, from the received event data, a new event comprising at least a new incident, an affected front line unit of the distributed front line units, and at least one incident keyword associated with the new incident 
Kleehammer teaches identifying, from the received event data, a new event comprising at least a new incident and at least one incident keyword associated with the new incident [see at least [0027-0028] create (identify) new incident based on event data, where a) event data includes the incident and event attributes and b) multiple events may be linked to an incident such that a new event can yield a new incident; [0059-0060] incident attributes includes tags, tags include keywords such as a specific device “ATM” (a front line unit of the distributed units) ];
forming an assessment pair, wherein the assessment pair comprises the affected front line unit and the new incident;
comparing the assessment pair to the collection of other incidents to identify one or more incidents including the assessment pair [for the limitations above,
the forming limitation is interpreted based on broadest reasonable interpretation of instant specification [0009, 0023] form a pair is interpreted as link or associate the affected front line unit and the new incident,
the comparing limitation is interpreted (as noted in response to arguments above) based on broadest reasonable interpretation of instant specification [0092] as comparing a pair to a database (collection of data) to return all data associated with a keyword for an incident,
Examiner notes: the comparing limitation has intended use of “to identify one or more incidents including the assessment pair” and is given limited patentable weight as it is merely citing an intended result,
then see at least [0060] for tags may be used to find all related incidents such as tags of a specific device, location, etc like an ATM (the front line unit of the distributed units); [0044] the incident handling system 110 includes a database 208;
[0044] the incident handling system 110 includes a database 208 that is relational and uses data from one or more data stores; 
[0020] data stores 108 include at least queue definitions repository 142, an assignment rules repository 144, a tag definitions repository 146, an incident queues repository 148, an incidents repository 150, and/or an events repository; [0069] incident queue definitions may include items dealing with resolution of an incident as described in ([0070]); [0070] incident queues may be associated with one or more teams of agents thus the assignment of agent is determined by the queue type where there is only one team and the team consists of one agent;
[0060] for tags may be used to find all related incidents such as tags of an ATM (affected unit); [0062, 0065] assign the incident to a queue based on its tag; [0084-0085] assign and communicate the next highest priority (trigger escalation action) incident (such as the new incident) to an agent];
determining, based on the comparison, a triggering escalation action associated with the new incident and an agent associated with the new incident or the affected front line unit [the limitation is interpreted based on broadest reasonable interpretation of instant specification [0088],
then see at least [0060] for tags may be used to find all related incidents such as tags of an ATM (affected unit); [0062, 0065] assign the incident to a queue based on its tag; [0084-0085] assign and communicate the next highest priority (trigger escalation action) incident (such as the new incident) to an agent];
(i) the identified new event, the new incident, the affected front line unit, the triggering escalation action associated with the new incident, and the at least one incident keyword and (ii) a set of other identified events, other incidents, other affected front line units, other triggering escalation actions associated with the other incidents, and other incident keywords associated with the plurality of front line units associated with the plurality of front line units, wherein each of the other identified events, the other incidents, the other triggering escalation actions associated with the other incidents, and the other affected front line units are each linked to one or more incident keywords that comprise the at least one incident keyword associated with the new incident [see at least [0001, 0018] for receive multiple event data from multiple devices, where devices can be many types of devices such as devices of an institution (enterprise);
[0027-0028] based on received multiple events create (identify) new incidents based on event data, where a) event data includes the incident and event attributes and b) multiple events may be linked to an incident such that a new event can yield a new incident; [0059-0060] incident attributes includes tags, tags include keywords such as a specific device “ATM”;
[0060] for tags may be used to find all related incidents such as tags of an ATM (affected unit) and location; [0062, 0065] assign the incident to a queue  based on its tag(s); [0084-0085] communicate the next highest priority incident (such as the new incident) to an agent].

Kleehammer teaches a) identifying a new incident based on an event data, b) keywords for the identified new incident including a device name, and c) that there are a plurality of distributed front line units.  Therefore Kleehammer implies but does not explicitly teach identifying, based on received event data, an affected front line unit of the distributed front line units and at least one incident keyword associated with the new incident.  Thus Kleehammer is missing event data including both an affected unit and a keyword for an incident and identifying the missing event data.  Schlatter teaches identifying from the event data an affected unit and as known from Kleehammer the affected unit is a keyword for the incident.
Kleehamer also teaches comparing the front line unit of units and new incident to a collection of other incidents which implies the data is grouped (stored) however it does not explicitly teach that the collection of incidents are in a database.  Schlatter teaches comparing event data from a database.
Schlatter discloses identifying, from the event data an affected unit [see at least [col 6 ln 23-30] for in this prior art an event is the same as an incident (in contrast to the instant application where each incident is one or more related events) ; [col 1 ln 30-38, col 4 ln 15-30] a group of incidents (events in the instant application) within an environment are identified via 104 and each incident (event in the instant application) is categorized based on its identified feature vector via 106; [col 2 ln 11-14] for feature vector can determine the affected device thus the affected device is determined from the incident (event in the instant application) data];
query an incident monitoring database;
comparing the affected unit and the event to the incident monitoring database [for the limitations above, see at least [col 1 ln 30-38, col 2 ln 11-30, col 4 ln 15-30] a group of incidents (events in the instant application) within an environment are identified via 104, each incident (event in the instant application) is categorized based on its identified feature vector via 106, and the feature vector is used to compare incidents (events in the instant application) to each other; [col 7 ln 45-58, col 8 ln 50-56] store incidents (events in the instant application) and their properties in a database and there are many ways to identify the group of incidents (events in the instant application) via 104 and those ways include from a database thus the incidents (events in the instant application), which includes its affected unit, is compared/queried to a database of incidents (events in the instant application); [col 12 ln 56-66] for generate a new security incident (an incident in the instant application) which is a grouping of related incidents (events in the instant application) therefore incidents means both incidents and events as defined in the instant application and the generation of a new incident (group of incidents) ; [col 12-13 ln 56-67 and 1-2 respectively, col 7 ln 45-58, col 8 ln 50-56] the new security incident (incident in the instant application) is compared to other incidents (which can mean both incidents and events as defined in the instant application) where the incidents (new and other) and their feature vectors (which are used for comparison) can be gathered from a database thus the comparison is to a database];
a specialist associated with a new incident or the affected front line unit [see at least [col 13 ln 12-20] for a specialist is assigned to the incident; [col 6 ln 23-30] for in this prior art an event is the same as an incident (in contrast to the instant application where each incident is one or more related events); [col 12 ln 56-66] for generate a new security incident (an incident in the instant application) which is a grouping of related incidents (events in the instant application) therefore incidents means both incidents and events as defined in the instant application].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kleehammer with Schlatter to include the limitation(s) above as disclosed by Schlatter.  Doing so would help provide more agile ticket grouping system that doesn’t require significant amounts of user intervention [see at least Schlatter [col 1 ln 5-51] ].

Kleehammer in view of Schlatter teaches comparing the front line unit of units and new incident to a database and is silent on (doesn’t/don’t explicitly teach) what else is in the database, however Grace discloses
wherein the incident monitoring database comprises at least a plurality of known incidents and a plurality of triggering escalation actions associated with one or more of each of the plurality of known incidents stored in the incident monitoring database [see at least [0084, 0091] database of incident information including reports (additionally [0102-0105] other incident information in the database); [0100-0101] detailed report of incident 560 includes past, current, and next steps to resolve incident (trigger escalation actions); [0209-210] process of adding incident data to database as incident data occurs ];
communicating the incident monitoring data to a computing device of the agent user, wherein the computing device of the user comprises a graphical user interface, wherein the graphical user interface is configured to display certain triggering escalation actions, incident monitoring datas, and the like;
display the incident monitoring data to the graphical user interface [for the limitations above, see at least [0086-0088] employee or agent works on incidents; Fig. 7 and [0100] “dashboard 500 also allows the user 104 to view the specifics about each individual incident … The user 104 may select the incident ticket number 541 in the MOD incident list 530 to view the detail report 560. … The detail report 560 allows a user 104 to examine and track the incident progress of particular incidents of interest to that user 104. … Furthermore, a user 104 can also utilize the detail report 560 to identify the status of an incident and determine the next step in the process of resolving the incident”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kleehammer in view of Schlatter with Grace to include the limitation(s) above as disclosed by Grace.  Doing so would help provide a “system under which a business can store, generate, distribute, score, and track all of the knowledge generated by the associates of a business through one integrated system in a seamless manner” thereby providing an “ability to first search in a centralized location for information, [so] associates [will] never [not] know if their efforts are actually a waste of time and could be put to better use on a different issue” [see at least Grace [0005-0006] ].

Kleehammer in view of Schlatter and Grace doesn’t/don’t explicitly teach but Grabarnik discloses 
compiling data (i) with data (ii) to generate an incident monitoring model [see at least Fig. 3 and [0056-0060, 0065-0066] for a correlation model based on two sets of data: 22a ( (i) the ticket in question) and 22B ( (ii) potentially related tickets), (Note see [0056-0066] for a more detailed explanation) ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kleehammer in view of Schlatter and Grace with Grabarnik to include the limitation(s) above as disclosed by Grabarnik.  Doing so would help provide a solution to “connection/relationship between a failed resource and a malfunctioning service cannot be realized automatically” where “information about failed or disrupted services and/or resources can co-exist, this information can be scattered over the system” [see at least Grabarnik [0005] ].

Kleehammer in view of Schlatter, Grace, and Grabarnik doesn’t/don’t explicitly teach but Applebaum discloses
establishing a secure dedicated communication link to servers of each of the plurality of data sources and monitoring the servers of each of the plurality of data sources to identify the event data in real time [see at least Fig. 1 items 1100, 1110, and 1120 and [0027] for multiple sources of information 1100-1130; [0028] a secure environment (connection) from information sources and real time event detection from information sources; [0037] for a secure connection such as requiring authentication; [0029] other information sources 1100-1130 such as a server].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kleehammer in view of Schlatter, Grace, and Grabarnik with Applebaum to include the limitation(s) above as disclosed by Applebaum.  Doing so would help provide “a system that permits for the management of user-defined resources, processing recipes, and subsequent event management workflows within a scalable, distributed framework for connecting to and receiving information from a plurality of resources, processing this information, and producing actionable events which are effective to provide real-time event detection, analysis, and response in highly complex and secure environments” [see at least Applebaum [0011] ].

Regarding claim 2, 11, and 20, modified Kleehammer teaches the computer implemented method of claim 19 as well as new event, new incident, and one or more of the other triggering escalation actions linked with the at least one incident keyword.

Modified Kleehammer doesn’t/don’t explicitly teach but Grace discloses the following limitations further comprising:
receiving, from a computing device of a user, a monitoring theme request comprising a first incident keyword of the at least one incident keyword;
displaying, via the incident monitoring model, information about an event, an incident, and an affected unit; and
displaying, via the incident monitoring model, one or more of the other identified events linked with the first incident keyword, one or more of the other incidents linked with the first incident keyword, one or more of the other affected units linked with the first incident keyword, and other data linked with the first incident keyword [for the limitations above, see at least Fig. 2 and [0080] for a user computer 110 and knowledge management server 120; Fig. 9 and [0107] for receive a keyword search and display the following items related to the keyword: an event (incident in this prior art) and its corresponding incident (ticket in this prior art), affected unit (as noted in issue description in Fig. 9), and other items].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Kleehammer with Grace to include the limitation(s) above as disclosed by Grace.  Doing so would help provide a “system under which a business can store, generate, distribute, score, and track all of the knowledge generated by the associates of a business through one integrated system in a seamless manner” thereby providing an “ability to first search in a centralized location for information, [so] associates [will] never [not] know if their efforts are actually a waste of time and could be put to better use on a different issue” [see at least Grace [0005-0006] ].

Regarding claim 3 and 12, modified Kleehammer teaches the system of claim 1 as well as the identified new event and the set of other identified events.

Modified Kleehammer doesn’t/don’t explicitly teach but Grace discloses, wherein the incident monitoring model comprises at least one of (i) a chart of the identified new event and the set of other identified events, as compared to status and time to completion information; (ii) a chart of the identified new event and the set of other identified events, as compared to ownership information; (iii) a chart of events, as compared to severity information; (iv) a chart of the identified new event and the set of other identified events, as compared to event data trends for the plurality of front line units within the enterprise; and (v) a map denoting status information for the identified new event and each of the set of other identified events across the enterprise [the limitation is interpreted based on broadest reasonable interpretation of instant specification Figs. 6-9 and [0101-0102] where a chart is a spreadsheet,
then see at least Fig. 2 and [0080] for a user computer 110 and knowledge management server 120; [0091] for (iii) to display events (incident in this prior art {as noted in [0107] } ) by severity level; Fig. 9 and [0107] for receive a keyword search and display the following items related to the keyword in the chart (spreadsheet as noted in Fig. 9): an event (incident in this prior art) and its corresponding incident (ticket in this prior art), affected unit (as noted in issue description in Fig. 9), and other items].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Kleehammer with Grace to include the limitation(s) above as disclosed by Grace.  Doing so would help provide a “system under which a business can store, generate, distribute, score, and track all of the knowledge generated by the associates of a business through one integrated system in a seamless manner” thereby providing an “ability to first search in a centralized location for information, [so] associates [will] never [not] know if their efforts are actually a waste of time and could be put to better use on a different issue” [see at least Grace [0005-0006] ].

Regarding claim 7 and 16, modified Kleehammer teaches the system of claim 1 as well as each of the plurality of distributed front line units within the enterprise and new event.

Modified Kleehammer doesn’t/don’t explicitly teach but Applebaum discloses ,wherein receiving the event data comprises importing data feeds comprising the event data from data sources and monitoring the imported data feeds for the new event in real time [see at least Fig. 1 items 1100, 1110, and 1120 and [0027] for multiple sources of information 1100-1130, where (as noted in Fig. 1) 1120 RSS Feed is data feed; [0028] a secure environment (connection) from information sources and real time event detection from information sources].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Kleehammer with Applebaum to include the limitation(s) above as disclosed by Applebaum.  Doing so would help provide “a system that permits for the management of user-defined resources, processing recipes, and subsequent event management workflows within a scalable, distributed framework for connecting to and receiving information from a plurality of resources, processing this information, and producing actionable events which are effective to provide real-time event detection, analysis, and response in highly complex and secure environments” [see at least Applebaum [0011] ].

Regarding claim 9 and 18, modified Kleehammer teaches the system of claim 1 and Kleehammer teaches wherein the incident monitoring database comprises a relational database that links or associates the event data with stored triggering escalation actions [see at least [0044] the incident handling system 110 includes a database 208 that is relational and uses data from one or more data stores; 
[0020] data stores 108 include at least queue definitions repository 142, an assignment rules repository 144, a tag definitions repository 146, an incident queues repository 148, an incidents repository 150, and/or an events repository; [0069] incident queue definitions may include items dealing with resolution of an incident as described in ([0070]); [0070] incident queues may be associated with one or more teams of agents thus the assignment of agent is determined by the queue type where there is only one team and the team consists of one agent;
[0060] for tags may be used to find all related incidents such as tags of an ATM (affected unit); [0062, 0065] assign the incident to a queue based on its tag; [0084-0085] assign and communicate the next highest priority (trigger escalation action) incident (such as the new incident) to an agent].

Claim(s) 4-5, 13-14, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kleehammer in view of Schlatter, Grace, Grabarnik, and Applebaum as applied to claim(s) 1 and 10 above and further in view of Powers (US 2008/0052374 A1).

Regarding claim 4 and 13, modified Kleehammer teaches the system of claim 1, wherein the processing device is configured to execute computer-readable program code to: as well as new event and specialist and incident monitoring model.

Kleehammer teaches a conclusion action for the triggering escalation action of the agent [see at least [0014] once an issue is resolved it is remove from all queue s] and communicate data to the computing device of the agent [see at least [0060] for tags may be used to find all related incidents such as tags of an ATM (affected unit); [0062, 0065] assign the incident to a queue based on its tag; [0084-0085] communicate the next highest priority incident (such as the new incident) to an agent].

Modified Kleehammer doesn’t/don’t explicitly teach but Grace discloses the following limitations further to:
monitor a status of the event;
determine, based on the monitoring, that the status of the event is complete; and
in response to determining that the status of the new event is normal, update the incident monitoring data and perform an action [see at least Fig. 2 and [0080] for a user computer 110 and knowledge management server 120; [0007] track, measure, and resolve an event (incident in this prior art as noted in [0107] ), where resolved is normal; Fig. 9 and [0107] for displaying tracking and measuring via receive a keyword search and display the following items related to the keyword: an event (incident in this prior art) and its corresponding incident (ticket in this prior art) and its resolution status, where resolved is normal; [0106] in response to the event (incident in this prior art) being resolved, where resolved is normal, and thus the system being aware of its resolution, an action is taken such as recording the event (incident in this prior art) for future use, where recording is amending thus updating].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Kleehammer with Grace to include the limitation(s) above as disclosed by Grace.  Doing so would help provide a “system under which a business can store, generate, distribute, score, and track all of the knowledge generated by the associates of a business through one integrated system in a seamless manner” thereby providing an “ability to first search in a centralized location for information, [so] associates [will] never [not] know if their efforts are actually a waste of time and could be put to better use on a different issue” [see at least Grace [0005-0006] ].

Modified Kleehammer in view of Grace doesn’t/don’t explicitly teach but Powers discloses communicate a conclusion notification to the specialist [see at least [0012] for notification upon completion of a task; [0010] notifications include notifications to personnel working on a task].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Kleehammer in view of Grace with Powers to include the limitation(s) above as disclosed by Powers.  Doing so would help “improve company communication both internally and externally thereby increasing efficiency and credibility” by providing “a method and apparatus for tracking contacts in an issue-specific manner, with facility for recording and storing commitments made by agents to clients, business contacts, or associates on their own behalf or on behalf of other agents” [see at least Powers [0010] ].

Regarding claim 5 and 14, modified Kleehammer teaches the system of claim 1, wherein the processing device is configured to execute computer-readable program code to: as well as the triggering escalation action and incident monitoring model.

Kleehammer teaches a conclusion action for the triggering escalation action of the agent [see at least [0014] once an issue is resolved it is remove from all queues] and communicate data to the computing device of the specialist [see at least [0060] for tags may be used to find all related incidents such as tags of an ATM  (the front line unit of the distributed units); [0062, 0065] assign the incident to a queue based on its tag; [0084-0085] communicate the next highest priority incident (such as the new incident) to an agent].

Modified Kleehammer doesn’t/don’t explicitly teach but Grace discloses the following limitations further to:
monitor a status of the event;
determine, based on the monitoring, that the status of the event is complete;
update the incident monitoring data [see at least Fig. 2 and [0080] for a user computer 110 and knowledge management server 120; [0007] track, measure, and resolve an event (incident in this prior art as noted in [0107] ); Fig. 9 and [0107] for displaying tracking and measuring via receive a keyword search and display the following items related to the keyword: an event (incident in this prior art) and its corresponding incident (ticket in this prior art) and its resolution status, where resolved is normal; [0106] in response to the event (incident in this prior art) being resolved, where resolved is normal, and thus the system being aware of its resolution, an action is taken such as recording the event (incident in this prior art) for future use, where recording is amending thus updating].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Kleehammer with Grace to include the limitation(s) above as disclosed by Grace.  Doing so would help provide a “system under which a business can store, generate, distribute, score, and track all of the knowledge generated by the associates of a business through one integrated system in a seamless manner” thereby providing an “ability to first search in a centralized location for information, [so] associates [will] never [not] know if their efforts are actually a waste of time and could be put to better use on a different issue” [see at least Grace [0005-0006] ].

Modified Kleehammer in view of Grace doesn’t/don’t explicitly teach but Powers discloses communicate a conclusion notification to the specialist [see at least [0012] for notification upon completion of a task; [0010] notifications include notifications to personnel working on a task].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Kleehammer in view of Grace with Powers to include the limitation(s) above as disclosed by Powers.  Doing so would help “improve company communication both internally and externally thereby increasing efficiency and credibility” by providing “a method and apparatus for tracking contacts in an issue-specific manner, with facility for recording and storing commitments made by agents to clients, business contacts, or associates on their own behalf or on behalf of other agents” [see at least Powers [0010] ].

Regarding claim 21 and 22, modified Kleehammer teaches the system of claim 4 wherein monitoring the status of the new event comprises
and Kleehammer discloses monitoring the status of the new event on a periodic basis to a change in the status of the new event [the claim is interpreted in view of the 112b rejection above and per remarks dated 6/24/22 instant specification [0108] as identify new events from event data,
see at least [0023] receive events as they occur or events are requested thus implying continually (periodic); [0027-0028] create (identify) new incident based on event data, where a) event data includes the incident and event attributes and b) multiple events may be linked to an incident such that a new event can yield a new incident; [0059-0060] incident attributes includes tags, tags include keywords such as a specific device “ATM” (a front line unit of the distributed units) ].

Claim(s) 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kleehammer in view of Schlatter, Grace, Grabarnik, and Applebaum as applied to claim(s) 1 and 10 above and further in view of Bellini et al. (US 8,903,933 B1).

Regarding claim 8 and 17, modified Kleehammer teaches the system of claim 1, wherein the processing device and specialist
and Kleehammer teaches the following limitations is further configured to execute computer-readable program code to:
in response to determining the triggering escalation action associated with the new incident, determine a priority ranking of the determined triggering escalation action; and
determine that the priority ranking of the determined triggering escalation action is below a priority ranking of a different triggering escalation action;
wherein communicating the triggering escalation action to the computing device of the agent further comprises communicating instructions to work on the priority ranked trigger escalation action [see at least [0060] for tags may be used to find all related incidents such as tags of an ATM (affected unit); [0062, 0065] assign the incident to a queue based on its tag; [0084-0085] assign and communicate the next highest priority (trigger escalation action) incident (such as the new incident) to an agent;
[0076-0078] where determining the next highest priority can be determined by (and thus modified by) a priority score such that only the highest ranked incident is sent is response to a request for the next item in the queue].

Modified Kleehammer doesn’t/don’t explicitly teach but Bellini discloses comprises communicating instructions to defer execution of the triggering escalation action until the different triggering escalation action is fully executed [see at least [col 8 ln 30-45] adjust a service board to order tickets by priority so the agent can defer working on a lower priority task until the highest priority is task is completed; [col 1 ln 26-33, col 7 ln 56-67] tickets regarding any issue a customer may face with a business multiple types of issues].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Kleehammer with Bellini to include the limitation(s) above as disclosed by Bellini.  Doing so would help “the support agent … to quickly decide on which ticket (and which support issue) to work on next” [see at least Bellini [col 8 ln 30-45] ].

Conclusion

When responding to the office action, any new claims and/or limitations should be accompanied by a reference as to where the new claims and/or limitations are supported in the original disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WEBB whose telephone number is (313)446-6615.  The examiner can normally be reached on M-F 10-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.W./Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624